DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.
Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1 and 8-12 of U.S. Patent No. 10,617,777. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 10,617,777 claims a door handle comprising a similar fluid container assembly.
	Regarding claims 16, U.S. Patent No. 10,617,777 claims a fluid container assembly, comprising: a fluid container; a fluid disposed in the fluid container, wherein the fluid container comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid; a tubing having a first end and second end, wherein the first end of the tubing is configured to receive a fluid from the fluid container and to communicate the fluid to the second end of the tubing; and a distribution manifold formed in the second end of the tubing, wherein the distribution manifold communicates fluid from an interior of the distribution manifold to an exterior of the distribution manifold via a plurality of distribution holes (see claims 1 and 8).
	U.S. Patent No. 10.617,777 fails to claim a fluid container configured to be disposed adjacent a door handle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to have a fluid container configured to be disposed adjacent a door handle, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claims 17-21, U.S. Patent No. 10,617,777 claims a fluid container assembly further comprising a pump operatively configured to force the fluid out of the fluid container into the first end of the tubing, through the tubing to the second end of the tubing, and onto the door handle (see claim 1); wherein the fluid comprises an alcohol-based sanitizing fluid (see claim 9); wherein the fluid comprises a non-alcohol-based sanitizing fluid (see claim 10); wherein the fluid comprises a gel- like carrier ingredient (see claim 11); and further comprising a check valve disposed along the tubing between the fluid container and the second end of the tubing, the check valve configured to permit flow of the fluid through the tubing from the fluid container to the second end of the tubing and to inhibit flow of the fluid through the tubing back to the fluid container (see claim 12).
Claims 16-21 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-3 and 10-15 of U.S. Patent No. 11,253,621. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S Patent No. 11,253,621 claims a door handle comprising a similar fluid container assembly.
Regarding claims 16, U.S. Patent No. 11,253,621 claims a fluid container assembly, comprising: a fluid container; a fluid disposed in the fluid container, wherein the fluid container comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid; a tubing having a first end and second end, wherein the first end of the tubing is configured to receive a fluid from the fluid container and to communicate the fluid to the second end of the tubing; and a distribution manifold formed in the second end of the tubing, wherein the distribution manifold communicates fluid from an interior of the distribution manifold to an exterior of the distribution manifold via a plurality of distribution holes (see claims 1-4, 10 and 14).
	U.S. Patent No. 11,253,621 fails to claim a fluid container configured to be disposed adjacent a door handle.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have to have a fluid container configured to be disposed adjacent a door handle, since it has been held that rearranging parts of an invention involves only routine skill in the art (see MPEP 2144.04 (VI-C)).
Regarding claims 17-21, U.S. Patent No. 11,253,621 claims a fluid container assembly further comprising a pump operatively configured to force the fluid out of the fluid container into the first end of the tubing, through the tubing to the second end of the tubing, and onto the door handle (see claim 1); wherein the fluid comprises an alcohol-based sanitizing fluid (see claim 11); wherein the fluid comprises a non-alcohol-based sanitizing fluid (see claim 12); wherein the fluid comprises a gel- like carrier ingredient (see claim 13); and further comprising a check valve disposed along the tubing between the fluid container and the second end of the tubing, the check valve configured to permit flow of the fluid through the tubing from the fluid container to the second end of the tubing and to inhibit flow of the fluid through the tubing back to the fluid container (see claim 15).
Claims 16-28 are rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-6 and 8-13 of U.S. Patent No. 11,331,400. Although the claims at issue are not identical, they are not patentably distinct from each other because U.S. Patent No. 11,331,400 claims a similar fluid container assembly.
Regarding claim 16, U.S. Patent No. 11,331,400 claims a fluid container assembly, comprising: a fluid container configured to be disposed adjacent a door handle; a fluid disposed in the fluid container, wherein the fluid container comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid; a tubing having a first end and second end, wherein the first end of the tubing is configured to receive a fluid from the fluid container and to communicate the fluid to the second end of the tubing; and a distribution manifold formed in the second end of the tubing, wherein the distribution manifold communicates fluid from an interior of the distribution manifold to an exterior of the distribution manifold via a plurality of distribution holes (see claim 1).
Regarding claims 17-28, U.S. Patent No. 11,331,400 claims a fluid container assembly further comprising a pump operatively configured to force the fluid out of the fluid container into the first end of the tubing, through the tubing to the second end of the tubing, and onto the door handle (see claim 2); wherein the fluid comprises an alcohol-based sanitizing fluid (see claim 3); wherein the fluid comprises a non-alcohol-based sanitizing fluid (see claim 4); wherein the fluid comprises a gel-like carrier ingredient (see claim 5); further comprising a check valve disposed along the tubing between the fluid container and the second end of the tubing, the check valve configured to permit flow of the fluid through the tubing from the fluid container to the second end of the tubing and to inhibit flow of the fluid through the tubing back to the fluid container (see claim 1); wherein the check valve is a keyed check valve configured to fit into a keyed check valve receiver of the door handle (see claim 6); wherein the plurality of distribution holes of the distribution manifold are self-healing (see claim 8); wherein the tubing comprises a flexible tubing (see claim 9); wherein the tubing comprises: a nylon tubing, a vinyl tubing, a pvc tubing, a rubber tubing, a Teflon tubing, a Tyron tubing, an hdpe tubing, a PFA tubing, a FEP tubing, a MFA tubing, or a PTFE tubing (see claim 10); wherein the tubing comprises a first tubing and a second tubing (see claim 11); further comprising a tubing cap configured to terminate the second end of the tubing (see claim 12); and  wherein the tubing cap is a keyed tubing cap configured to fit into a key hole of the door handle (see claim 13).

Specification
The use of the terms Teflon™ and Tyron ™, which is a trade name or a mark used in commerce, has been noted in this application. The term should be accompanied by the generic terminology; furthermore the term should be capitalized wherever it appears or, where appropriate, include a proper symbol indicating use in commerce such as ™, SM , or ® following the term.
Although the use of trade names and marks used in commerce (i.e., trademarks, service marks, certification marks, and collective marks) are permissible in patent applications, the proprietary nature of the marks should be respected and every effort made to prevent their use in any manner which might adversely affect their validity as commercial marks.

Claim Objections
Claim 25 is objected to because of the following informalities:  The examiner suggest amending “a Teflon tubing, a Tyron tubing,” (see lines 2-3) to “a Teflon™ tubing, a Tyron™ tubing,”.  Appropriate correction is required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(2) the claimed invention was described in a patent issued under section 151, or in an application for patent published or deemed published under section 122(b), in which the patent or application, as the case may be, names another inventor and was effectively filed before the effective filing date of the claimed invention.

Claim(s) 16, 17, 20 and 24 is/are rejected under 35 U.S.C. 102(a)(1)/(a)(2) as being anticipated by Oshmyansky (US 9,255,423 B2).
Regarding claim 16, Oshmyansky discloses a fluid container assembly (102), comprising: a fluid container (108) configured to be disposed adjacent a door handle (116, 200); a fluid (a liquid or gel) disposed in the fluid container (108), wherein the fluid container (108) comprises a sterilizing, disinfecting, antiseptic, antimicrobial, sanitizing or cleaning fluid (a liquid or gel sanitizing agent); a tubing (204) having a first end and second end, wherein the first end of the tubing (204) is configured to receive a fluid from the fluid container (108) and to communicate the fluid to the second end of the tubing (204); and a distribution manifold (plenum, 404) formed in the second end of the tubing (204), wherein the distribution manifold (404) communicates fluid from an interior of the distribution manifold (404) to an exterior of the distribution manifold (404) via a plurality of distribution holes (openings at the end of the plurality of radial tubes (402) to handgrip (224)) (see Abstract; figures 1-4; and column 2, line 30 through column 3, line 20).
Regarding claim 17, Oshmyansky discloses a fluid container assembly further comprising a pump (234) operatively configured to force the fluid out of the fluid container (108) into the first end of the tubing (204), through the tubing (204) to the second end of the tubing (204), and onto the door handle (116, 200) (see Abstract; figures 1-4; and column 2, line 30 through column 3, line 20).
Regarding claim 20, Oshmyansky discloses a fluid container assembly wherein the fluid (a liquid or gel-like sanitizing agent) comprises a gel-like carrier ingredient (see Abstract; figures 1-4; and column 2, line 30 through column 3, line 20).
Regarding Claim 24, Oshmyansky disclose a fluid container assembly wherein the tubing (204) comprises a flexible tubing (see Abstract; figures 1-4; and column 2, line 30 through column 3, line 20).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
Claim(s) 18, 19, 23 and 25-26 is/are rejected under 35 U.S.C. 103 as being unpatentable over Oshmyansky (US 9,255,423 B2).
Regarding claim 18, Oshmyansky fails to explicitly disclose a fluid container assembly wherein the fluid comprises an alcohol-based sanitizing fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid comprises an alcohol-based sanitizing fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 19, Oshmyansky fails to explicitly disclose a fluid container assembly wherein the fluid comprises a non-alcohol-based sanitizing fluid.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the fluid comprises a non-alcohol-based sanitizing fluid, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 23, Oshmyansky fails to explicitly disclose a fluid container assembly wherein the plurality of distribution holes of the distribution manifold are self-healing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the plurality of distribution holes of the distribution manifold are self- healing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 25, Oshmyansky fails to explicitly disclose a fluid container assembly wherein the tubing comprises: a nylon tubing, a vinyl tubing, a PVC tubing, a rubber tubing, a Teflon™ tubing, a Tyron™ tubing, an HDPE tubing, a PFA tubing, a FEP tubing, a MFA tubing, or a PTFE tubing.
It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubing comprises: a nylon tubing, a vinyl tubing, a PVC tubing, a rubber tubing, a Teflon™ tubing, a Tyron™ tubing, an HDPE tubing, a PFA tubing, a FEP tubing, a MFA tubing, or a PTFE tubing, since it has been held to be within the general skill of a worker in the art to select a known material on the basis of its suitability for the intended use as a matter of obvious design choice.
Regarding claim 26, Oshmyansky fails to disclose a fluid container assembly wherein the tubing comprises a first tubing and a second tubing.

It would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have the tubing comprises a first tubing and a second tubing, since it has been held that constructing a formerly integral structure in various elements involves only routine skill in the art (see MPEP 2144.04 (V-C)).

Allowable Subject Matter
Claims 21-22 and 27-38 are objected to as being dependent upon a rejected base claim, but would be allowable if rewritten in independent form including all of the limitations of the base claim and any intervening claims.
Regarding claims 21 and 27, Oshmyansky fails to disclose or suggest a fluid container assembly further comprising a check valve disposed along the tubing between the fluid container and the second end of the tubing, the check valve configured to permit flow of the fluid through the tubing from the fluid container to the second end of the tubing and to inhibit flow of the fluid through the tubing back to the fluid container; and further comprising a tubing cap configured to terminate the second end of the tubing.
Claims 22 depend on claim 21.
Claims 28 depend on claim 27.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to NATASHA E YOUNG whose telephone number is (571)270-3163. The examiner can normally be reached M-F 6:30 am - 6:00 pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Walter Griffin can be reached on 571-272-1447. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.

NATASHA E. YOUNG
Examiner
Art Unit 1774



/NATASHA E YOUNG/               Primary Examiner, Art Unit 1774